 
 
I 
111th CONGRESS
1st Session
H. R. 1428 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2009 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide wartime disability compensation for certain veterans with Parkinson’s disease. 
 
 
1.Presumption of service connection for Parkinson’s disease for certain veterans who served in the Republic of VietnamSection 1116(a)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraph:

(I)Parkinson’s disease becoming manifest to a degree of disability of 10 percent or more.. 
 
